Exhibit 10.10 JMP GROUP LLC AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN SECTION 1 ESTABLISHMENT AND PURPOSE Amendment and Restatement . JMP Group Inc. previously adopted the JMP Group Inc. Amended and Restated Senior Executive Bonus Plan (the “Prior Plan”). In connection with a reorganization, JMP Group Inc., a Delaware corporation, will become a subsidiary of JMP Group LLC, a Delaware limited liability company. Effective as of [ ], 2014 (the “Restatement Date”), JMP Group LLC hereby amends and restates the Prior Plan, as set forth herein, to reflect the assumption of the sponsorship of the Prior Plan by JMP Group LLC. Hereafter, the Prior Plan will be referred to as the JMP Group LLC Amended and Restated Senior Executive Bonus Plan (the “Plan”). No material revisions are being made to the Plan pursuant to this amendment and restatement. Purpose . The Plan is intended to increase stockholder value and the success of the Company by motivating key executives (a) to perform to the best of their abilities, and (b) to achieve the Company’s objectives. The Plan’s goals are to be achieved by providing such executives with incentive awards based on the achievement of goals relating to their individual performance and the performance of the Company and its individual business units. Effective Date . The Prior Plan was adopted by the Board and subsequently approved by the stockholders of the Company at the 2011 Annual Meeting of Stockholders . The Plan is amended and restated, as set forth hereing, effective as of the Restatement Date. SECTION 2
